

117 HR 5153 IH: Defense Software Acquisition Cadre Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5153IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Brown introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish a cadre of software development and acquisition experts, and for other purposes.1.Short titleThis Act may be cited as the Defense Software Acquisition Cadre Act of 2021.2.Cadre of software development and acquisition experts(a)Cadre of software development and acquisition experts(1)Not later than January 1, 2022, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall establish a cadre of personnel who are experts in development and acquisition of software. The purpose of the cadre is to ensure a consistent, strategic, and highly knowledgeable approach to developing and acquiring software by providing expert advice, assistance, and resources to the acquisition workforce in support of the policies established in accordance with Department of Defense Instruction 5000.02, Operation of the Adaptive Acquisition Framework, dated January 23, 2020.(2)The Under Secretary shall establish an appropriate leadership structure and office within which the cadre shall be managed, and shall determine the appropriate official to whom members of the cadre shall report.(3)The cadre of experts shall be assigned to a program office or an acquisition command within a military department to advise, assist, and provide resources to a program manager or program executive officer on matters pertaining to software at various stages of the life cycle of a system, including but not limited to integration, testing, production, certification, deployment of capabilities to the operational environment, and maintenance. In performing such duties, the experts shall—(A)advise and assist in integration of modern software development practices such as agile software development; development, security, and operations (DevSecOps); and lean practices;(B)advise and assist in leveraging industry best practices for software development, deployment, upgrades, and sustainment to include contracting for software as a service, subscription models, use of prime contractors to assist in integration, and other methods for acquiring or accessing capability;(C)in conjunction with the Cadre of Intellectual Property Experts established pursuant to section 2322 of this title, develop a strategy and licensing framework to enable government procurement of commercial software, to include—(i)in accordance with section 2377 of this title, a preference for the acquisition of commercial software under the license customarily provided to the public, except as specified in paragraphs (ii) and (iii);(ii)identification of terms or conditions that may be inconsistent with Federal procurement law;(iii)identification of operational user needs that may necessitate the negotiation of customized licenses to ensure authorized use in unique operational environments; and(iv)methods and procedures for use of stand-alone software licensing in cases where other contract vehicles are inappropriate or unavailable;(D)establish and lead cross-functional government-industry teams that include operational users, data and system architects, experts in artificial intelligence, developmental and operational testers, software developers, and cybersecurity experts to deliver software rapidly and iteratively to meet the highest priority user needs;(E)advise and assist in the development of requirements, acquisition strategy, product support strategy, and intellectual property strategy for a system;(F)advise and assist in planning and budgeting for agile software development and deployment, and the sustainment of software over the life cycle of the program, to include consideration of the shifting landscape of continual cyber threat and evolving cyber requirements;(G)conduct or assist with financial analysis, cost estimation, and valuation of software, to include agile software development, to include valuation of embedded software as a standalone product or as part of modular open system approach;(H)assist in the drafting of a solicitation, contract, or other transaction agreement;(I)interact with or assist in interactions with contractors, including communications and negotiations with contractors on solicitations and awards; and(J)foster culture change necessary to enable the Department of Defense to embrace and leverage modern software practices by—(i)recommending policies to ensure program managers are empowered to set and maintain the integrity of agile develop process and priorities; and(ii)educating key stakeholders in considerations regarding the integration and incorporation of agile software development practices with systems acquired under the major capability acquisition pathway.(4)(A)In order to achieve the purpose set forth in paragraph (1), the Under Secretary shall ensure the cadre has the appropriate number of staff and such staff possesses the necessary skills, knowledge, and experience to carry out the duties under paragraph (2), including in relevant areas of law, commercial software licensing, contracting, acquisition, logistics, engineering, financial analysis, cost estimation, and valuation. The Under Secretary, in coordination with the Defense Acquisition University and in consultation with academia and industry, shall develop a career path, including development opportunities, exchanges, talent management programs, and training, for the cadre. The Under Secretary may use existing authorities to staff the cadre, including those in subparagraphs (B), (C), (D), and (F).(B)Civilian personnel from within the Office of the Secretary of Defense, Joint Staff, military departments, Defense Agencies, and combatant commands may be assigned to serve as members of the cadre, upon request of the Director.(C)The Under Secretary may use the authorities for highly qualified experts under section 9903 of title 5, to hire experts as members of the cadre who are skilled professionals in software development and acquisition, commercial software licensing, and related matters.(D)The Under Secretary may enter into a contract with a private-sector entity for specialized expertise to support the cadre. Such entity may be considered a covered Government support contractor, as defined in section 2320 of this title.(E)In establishing the cadre, the Under Secretary shall give preference to civilian employees of the Department of Defense, rather than members of the Armed Forces, to maintain continuity in the cadre.(F)The Under Secretary is authorized to use amounts in the Defense Acquisition Workforce Development Fund for the purpose of recruitment, training, and retention of the cadre, including paying salaries of newly hired members of the cadre for up to three years.(G)In implementing this section, the Under Secretary shall ensure compliance with applicable total force management policies, requirements, and restrictions provided in sections 129a, 2329, and 2461 of title 10, United States Code.(H)The Under Secretary shall ensure that any contractor employee providing services in support of, or participation in, the cadre established under this section and is considered a Special Government Employee as defined by section 202 of title 18, United States Code, is required to file a confidential financial disclosure in accordance with the Ethics in Government Act of 1978.